Citation Nr: 0929784	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  07-27 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a rating in excess of 20 percent for the 
residuals of a low back injury with lumbosacral strain and T-
5 fracture.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel
INTRODUCTION

The Veteran had active duty service with the United States 
Army from October 1991 to October 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied an increased evaluation 
for the residuals of a low back injury with lumbosacral 
strain and T-5 fracture.

The Veteran requested a Board hearing at the local RO on his 
VA Form 9 Appeal.  In June 2009, a hearing was provided for 
the Veteran.  Notably, the Veteran informed the undersigned 
Veterans Law Judge during the travel board hearing that a 
grant of a 40 percent evaluation for his thoracolumbar 
condition would fully satisfy the Veteran's appeal.


FINDING OF FACT

The Veteran's residuals of a low back injury with lumbosacral 
strain and T-5 fracture is manifested by pain and limited 
forward flexion of the thoracolumbar spine to 30 degrees with 
pain.  The Veteran does not have ankylosis of the 
thoracolumbar spine.  The Veteran does not have 
intervertebral disc syndrome.


CONCLUSION OF LAW

An evaluation of 40 percent for the residuals of a low back 
injury with lumbosacral strain and T-5 fracture is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5235-5243 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The Veteran made clear during his June 2009 hearing that a 
grant of 40 percent for his thoracolumbar condition would 
fully satisfy his appeal.  This decision amounts to a full 
grant of the benefits sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  

Increased Evaluation

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  Competent medical evidence is 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as 
medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
is any evidence not requiring that the proponent have 
specialize d education, training, or experience.  Lay 
evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

VA will not evaluate the same disability under various 
diagnoses, even if multiple Diagnostic Codes are applicable 
to a single disability.  38 C.F.R. § 4.14.

The Evidence

The Veteran was examined in January 1998.  At that time, the 
Veteran had forward flexion of the lumbosacral spine to 42 
degrees, and extension to 25 degrees.  The Veteran's motion 
of the spine was additionally limited by pain on maximum 
flexion.

The Veteran was examined again in April 2002.  Physical 
examination of the Veteran revealed continuing pain in the 
low back, generally ranging between a four and a ten on a 
scale of one to ten, with occasional shooting pain and muscle 
spasms.  The examiner noted tenderness in the lumbosacral and 
thoracic area.  Range of motion tests showed forward flexion 
of the lumbar spine to 90 degrees, with pain at 30 degrees, 
and extension to 25 degrees.  The examiner diagnosed the 
Veteran with mild degenerative disease of the lumbosacral 
spine and the residuals of a fracture at T-5.

In conjunction with his current claim, the Veteran was 
examined in November 2006.  The examiner noted that the 
Veteran complained of constant pain in his mid and lower 
back.  The condition had significant effects on the Veteran's 
schooling, as he was limited in how long he could sit in one 
place, such as a classroom.  The Veteran's forward flexion of 
the thoracolumbar spine was to 60 degrees, with pain 
beginning at 30 degrees.  He had extension to 24 degrees.  
Repetition of back movements did not further restrict the 
range of motion.  The examiner stated that the Veteran's pain 
with range of motion was corroborated by wincing on the 
Veteran's face during range of motion testing.

Most recently, the Veteran was examined in November 2007.  
The Veteran informed that examiner that he occasionally 
missed school because of his low back condition, and he had 
constant gripping pain in his lower back, ranging from a 
three to a ten on a scale of one to ten.  The Veteran had 
flare-ups of lower back pain when the weather changed or when 
he had to walk over two blocks.  The Veteran experienced pain 
when attempting to climb stairs.  On physical examination, 
the Veteran had forward flexion of the spine to 60 degrees, 
with pain past 60 degrees, and extension to fifteen degrees.  
X-rays of the thoracolumbar spine were normal, and the 
Veteran was diagnosed with a chronic lumbar strain.

At no time has the Veteran been diagnosed with ankylosis or 
intervertebral disc syndrome.

The Applicable Regulations

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

Diagnostic Codes potentially applicable to the Veteran's 
claim include 5003 (degenerative arthritis), 5235 (vertebral 
fracture), 5237 (lumbosacral strain), 5239 
(spondylolisthesis), 5240 (ankylosing spondylitis), and 5242 
(degenerative arthritis of the spine).  At the outset, a 
rating under Diagnostic Code 5003 could not be higher than 20 
percent; the Veteran already has a rating of 20 percent, so 
consideration under 5003 is not to the Veteran's advantage.  
As the other codes fall under the General Rating Formula, 
only a single analysis is necessary.

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent disability rating 
is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
assigned for unfavorable ankylosis of entire spine.  
38 C.F.R. § 4.71a (2008).

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a (2008).

Analysis

The Board finds that a 40 percent evaluation is warranted for 
the Veteran's residuals of a low back injury with lumbosacral 
strain and T-5 fracture.  In making this determination, the 
Board acknowledges that it has considered two examination 
reports from prior to the Veteran's September 2006 claim.  
The Board has done this because it feels that these 
examination reports help provide a clearer picture of the 
Veteran's current spinal condition.

As noted above, a 40 percent disability rating is warranted 
when forward flexion of the thoracolumbar spine is limited to 
30 degrees or less or there is favorable ankylosis of the 
entire thoracolumbar spine.  The evidence shows that the 
Veteran is limited to 30 degrees of forward flexion of the 
thoracolumbar spine.  Considering DeLuca factors, the 
limitation to 30 degrees of flexion was shown in the April 
2002 and November 2006 examinations.  Prior to that time, he 
was limited to 42 degrees of flexion, and additionally 
limited by pain on range of motion.

The most recent examination, performed in November 2007, is 
somewhat ambiguous.  Initially, the examiner does not 
indicate that the Veteran's condition had improved over the 
previous year; rather, the symptomatology described by the 
Veteran is worse than that described in November 2006, when 
his forward flexion was limited to 30 degrees without pain.  
Also notable is that the Veteran's extension of the 
thoracolumbar spine had decreased from 24 degrees to fifteen 
degrees.  The November 2007 examiner stated in his report 
that the Veteran's flexion was "to 60 degrees with pain at 
60 degrees and beyond."  If the Veteran was limited to 60 
degrees of flexion, it would be difficult to determine that 
the Veteran had pain past 60 degrees of flexion.  The Board 
finds that the most likely interpretation of this ambiguous 
statement, especially when considering previous examination 
reports, is that the November 2007 report includes a 
typographical error, and that flexion without pain is less 
than 60 degrees.  

The Board finds that the most reliable examination report 
regarding the Veteran's current limitation of forward flexion 
is that from November 2006, which found that the Veteran's 
forward flexion was limited to 30 degrees without pain.  The 
finding that the Veteran is limited to 30 degrees of forward 
flexion is supported by the 2002 examination.  This 
limitation of motion meets the criteria for a 40 percent 
evaluation.

A 50 percent disability rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
disability rating is assigned for unfavorable ankylosis of 
entire spine.  The Veteran does not have ankylosis of the 
spine, and thus a rating higher than 40 percent is not 
warranted.



ORDER

Entitlement to an evaluation of 40 percent for residuals of a 
low back injury with lumbosacral strain and T-5 fracture is 
granted, subject to the laws and regulations governing 
payment of monetary benefits.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


